Title: General Orders, 12 May 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Wednesday May 12th 1779.
Parole Zemlin—C. Signs Zembla Zara.


The following Virginia Regiments are for the present to be united the 3rd with the 4th—the 5th with the 11th—These regiments so united and the 2nd 7th and 8th are to compose Genl Woodford’s Brigade—The 1st is in like manner to be united with the 10th and together with the 6th Regiment, the one commanded by Colonel Gist and the 1st and 2nd State Regiments are to compose General Muhlenberg’s.
The Delaware Regiment is to join the 2nd Maryland Brigade.
The Honorable the Congress having been pleased by a resolve of the 29th of March last to establish a system of regulations for the order and discipline of the troops of The United States, The Commander in Chief flatters himself that all officers impressed with the importance of a regular system of Manœuvres and discipline will zealously employ themselves to become thoroughly acquainted with these regulations & with all possible punctuality and dispatch to put them in practice within the limits of their respective commands.
To forward this desirable purpose, the Inspector General will immediately enter upon the exercise of his office as established by Congress, and the General relying upon his Zeal and Intelligence, of which he has already given proofs, and the laudable spirit of emulation which prevails throughout the Army doubts not that we shall meet with success equal to our warmest wishes.
The Inspector General will take care that copies of the regulations are distributed to all the regiments, one for each officer who is to be answerable for the copy he receives, and in case of his quitting the regiment is to deliver it up to the commanding officer.
He will also give the necessary instructions to the Sub-Inspectors and Majors of Brigade relative to the duties they are to perform: He will see that an uniform formation takes place forthwith in the several regiments and whenever he perceives a regiment so reduced as not to be able to turn out under arms the number prescribed for forming a Battalion, he is to report the same to the Commander in Chief that the necessary arrangements may be made accordingly.
For the present the Battalions are to be divided into eight companies from which the company of Light-Infantry will hereafter be drawn.
He will visit by turns the different regiments at the hours of exercise and see that every thing is conducted in strict conformity to the regulations: He will at all times pay particular attention that the service of the guards be performed with the greatest exactness.
He must as speedily as possible review the several regiments on the ground, in which review, he will cause the following returns to be made to him (viz.)


1st
The number of officers non commissioned officers & men present and those that are absent, with the places where, and on what account they are absent, together with the number of officers and men wanting to complete the arrangement of March 1778.


2nd
The number and condition of the Arms, Ammunition and Accoutrements.


3rd
The State of the men’s cloathing and necessaries; the qualifications of the non commissioned officers, particularly the one who is proposed for the first serjeant of the company, are also to be examined.


The 1st Pennsylvania Brigade will be reviewed on friday next by the Inspector General; for which purpose the 2nd Brigade is to furnish the details from that line on that and the preceding day.
At 7 ôClock on friday morning the 1st regiment will parade with their Arms, Accoutrements, Blankets & Knapsacks containing their spare cloathing & necessaries.
        At nine ôClock the 7th regiment; At 11 ôClock the 10th, and at 4 ôClock P.M. the 2nd will parade in the same manner.
Each regiment is to be provided with the following returns signed by the Colonel.


1st
Regimental Return.


2nd
Return of Arms, Ammunition & Accoutrements.


3rd
Return of Clothing and Necessaries.


In these returns each company is to be distinguished the same as in the regimental weekly returns.
On sunday the 1st Brigade will relieve the guards of the 2nd—that they may be reviewed in the same order on monday, and the different regiments of the 2nd brigade, begining on the right will parade, on that day, at the same hours as ordered for the 1st brigade.
At a brigade General Court Martial held at the Park of Artillery, by order of Brigadier General Knox May 5th 1779, Major Holmer President, Peter Robinson, George Baker and James Ford of Colonel Harrison’s regiment of Artillery were tried for “Desertion and attempting to go to the enemy.”
After mature deliberation the Court do unanimously sentence, Peter Robinson to suffer death, and two thirds of the court agreeing thereto do sentence George Baker and James Ford also to suffer death, all being guilty of a breach of the 1st Article 6th section of the Articles of War.
His Excellency the Commander in Chief confirms the sentences and orders said Robinson Baker and Ford to be hung tomorrow morning 11 oClock at Pluckemin.
